 

Exhibit 10.1

 



MFA FINANCIAL, INC. EQUITY COMPENSATION PLAN

(Amended and Restated effective as of June 10, 2020)

 

1.  PURPOSE. The Plan is intended to provide incentives to key employees,
officers and directors expected to provide significant services to the Company,
including the employees, officers and directors of the other Participating
Companies, to encourage a proprietary interest in the Company, to encourage such
key employees to remain in the employ of the Company and the other Participating
Companies, and to attract new employees with outstanding qualifications. In
furtherance thereof, the Plan permits awards of equity-based incentives to key
employees, officers and directors of the Company or any other Participating
Company.

 

The Plan was originally effective as of May 20, 2010 and was subsequently
amended restated as of May 21, 2015. This amended and restated Plan will be
effective as of June 10, 2020, subject to approval by the Company’s stockholders
(the “2020 Amendment Effective Date”). Changes made pursuant to this amendment
and restatement shall only apply to Grants made on or after the 2020 Amendment
Effective Date.

 

2.  DEFINITIONS. As used in this Plan, the following definitions apply:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Agreement” shall mean a written agreement entered into between the Company and
a Grantee pursuant to the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean, unless otherwise provided in an Agreement or defined in a
written employment agreement between the Grantee and the Company or a
subsidiary, (i) engaging in (A) willful or gross misconduct or (B) willful or
gross neglect, (ii) repeatedly failing to adhere to the directions of superiors
or the Board or the written policies and practices of the Company, (iii) the
commission of a felony or a crime of moral turpitude, or any crime involving the
Company, (iv) fraud, misappropriation, embezzlement or material or repeated
insubordination, (v) a material breach of the Grantee’s employment agreement (if
any) with the Company (other than a termination of employment by the Grantee),
or (vi) any illegal act detrimental to the Company; all as determined by the
Committee.

 

“Charter” shall mean the charter of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

“Committee” shall mean (i) the Compensation Committee of the Board or such other
committee appointed by the Board in accordance with Section 4 of the Plan;
provided, however, that the Committee shall at all times consist solely of
persons who, at the time of their appointment, are each qualified as a
“Non-Employee Director” under Rule 16b-3(b)(3)(b)(i) promulgated under the
Exchange Act and an “independent director” as determined in accordance with
independence standards established by the stock exchange on which the Common
Stock is at the time primarily listed or traded or (ii) the Board, where the
Board is acting as the Committee or performing the functions of the Committee,

 



-1-

 

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Company” shall mean MFA Financial, Inc., a Maryland corporation.

 

“DER” shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.

 

“Disability” shall mean, unless otherwise provided in an Agreement or defined in
a written employment agreement between the Grantee and the Company or a
subsidiary, the occurrence of an event which would entitle the Grantee to the
payment of disability income under one of the Company’s approved long-term
disability income plans or a long-term disability as determined by the Committee
in its discretion pursuant to any other standard as may be adopted by the
Committee. Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax. Nothing herein
shall limit or restrict the payment of any amount subject to Section 409A of the
Code upon an otherwise permitted payment event under Section 409A of the Code,
including upon a Termination of Service.

 

“Eligible Persons” shall mean officers, directors and Employees of the
Participating Companies.

 

“Employee” shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) as an employee by the Participating Company. In no event
shall any of the following persons be considered an Employee for purposes of the
Plan: (i) independent contractors, (ii) persons performing services pursuant to
an arrangement with a third party leasing organization or (iii) any person whom
the Company determines, in its discretion, is not a common law employee, whether
or not any such person is later determined to have been a common law employee of
the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” shall mean (i) the price per Share of Common Stock, determined
by the Board or the Committee, at which an Option may be exercised or (ii) the
base price, determined by the Board or the Committee, of a Stock Appreciation
Right.

 



-2-

 

 

“Fair Market Value” shall mean the value of one share of Common Stock,
determined as follows:

 

(i)If the Shares are then listed on a national stock exchange, the closing sales
price per Share on the exchange for the last preceding date on which there was a
sale of Shares on such exchange, as determined by the Committee.

 

(ii)If the Shares are not then listed on a national stock exchange but are then
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Shares in such over-the-counter market for the last preceding
date on which there was a sale of such Shares in such market, as determined by
the Committee.

 

(iii)If neither (i) nor (ii) applies, such value as the Committee in its
discretion may in good faith determine. Notwithstanding the foregoing, where the
Shares are listed or traded, the Committee may make discretionary determinations
in good faith where the Shares have not been traded for 10 trading days.

 

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with Treasury
Regulation 1.409A-1(b)(5)(iv).

 

“Grant” shall mean the issuance of an Incentive Stock Option, Non-qualified
Stock Option, Stock Appreciation Right, Restricted Stock, Phantom Share, DER,
other equity-based grant as contemplated herein or any combination thereof as
applicable to an Eligible Person. The Committee will determine the eligibility
of Employees, officers and directors based on, among other factors, the position
and responsibilities of such individuals and the nature and value to the
Participating Company of such individuals’ accomplishments and potential
contribution to the success of the Participating Company whether directly or
through its subsidiaries.

 

“Grantee” shall mean an Eligible Person to whom Options, Stock Appreciation
Rights, Restricted Stock, Phantom Shares, DERs or other equity-based awards are
granted hereunder.

 

“Incentive Stock Option” shall mean an Option of the type described in Section
422(b) of the Code issued to an Employee.

 

“Non-qualified Stock Option” shall mean an Option not described in Section
422(b) of the Code.

 

“Option” shall mean any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Agreement, a number of Shares
determined by the Committee.

 

“Participating Companies” shall mean the Company and any of its Subsidiaries
which with the consent of the Board participate in the Plan.

 

“Phantom Share” shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value, in cash, shares of Common Stock, or a
combination of cash and shares of Common Stock, as determined by the Agreement;
Phantom Shares shall include, but not be limited to, restricted stock units.

 



-3-

 

 

“Phantom Share Value,” per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.

 

“Plan” shall mean the Company’s Equity Compensation Plan, as set forth herein,
and as the same may from time to time be amended.

 

“Purchase Price” shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.

 

“Restricted Stock” shall mean an award of Shares that are subject to
restrictions hereunder. “Retirement” shall mean, unless otherwise provided in an
Agreement or defined in a written employment agreement between the Grantee and
the Company or a subsidiary, the Termination of Service (other than for Cause)
of a Grantee:

 

(i)on or after the Grantee’s attainment of age 65;

 

(ii)on or after the Grantee’s attainment of age 55 with five consecutive years
of service with the Participating Companies; or

 

(iii)as determined by the Committee in its discretion pursuant to such other
standard as may be adopted by the Committee.

 

“Stock Appreciation Right” shall mean a right to receive a payment in cash,
shares of Common Stock or a combination thereof, in an amount equal to the
excess of (i) the Fair Market Value of a specified number of shares of Common
Stock on the date the Stock Appreciation Right is exercised over (ii) the Fair
Market Value of such shares of Common Stock on the date the Stock Appreciation
Right is granted, all as determined by the Committee.

 

“Shares” shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 15 of the Plan (if applicable).

 

“Subsidiary” shall mean any corporation, partnership or other entity at least
50% of the economic interest in the equity of which is owned, directly or
indirectly, by the Company or by another subsidiary.

 

“Successors of the Grantee” shall mean the legal representative of the estate of
a deceased Grantee or the person or persons who shall acquire the right to a
Grant by bequest or inheritance or by reason of the death of the Grantee.

 

“Termination of Service” shall mean the time when the employee-employer
relationship or directorship between the Grantee and the Participating Companies
is terminated for any reason, with or without Cause, including, but not limited
to, any termination by resignation, discharge, death or Retirement; provided,
however, Termination of Service shall not include a termination where there is a
simultaneous reemployment of the Grantee by a Participating Company or other
continuation of service (sufficient to constitute service as an Eligible Person)
for a Participating Company. The Committee, in its discretion, shall determine
the effects of all matters and questions relating to Termination of Service,
including, but not limited to, the question of whether any Termination of
Service was for Cause and all questions of whether particular leaves of absence
constitute Terminations of Service. For this purpose, the service relationship
shall be treated as continuing intact while the Grantee is on military leave,
sick leave or other bona fide leave of absence (to be determined by the
Committee in its discretion). Notwithstanding the foregoing, with respect to any
Grant that is subject to Section 409A of the Code, Termination of Service shall
be interpreted in a manner that is consistent with the definition of a
“separation from service” under Section 409A of the Code and Treasury Regulation
1.409A-1(h).

 



-4-

 

 

3.EFFECTIVE DATE. The initial effective date of the Plan was May 20, 2010. This
amended and restated Plan shall become effective on the 2020 Amendment Effective
Date, subject to approval by the Company’s stockholders. The Plan shall
terminate on, and no award shall be granted hereunder on or after, the tenth
anniversary of the 2020 Amendment Effective Date; provided, however, that the
Board may at any time prior to that date terminate the Plan.

 

4.ADMINISTRATION.

 

a.   Membership on Committee. The Plan shall be administered by the Committee
appointed by the Board. If no Committee is designated by the Board to act for
those purposes, the full Board shall have the rights and responsibilities of the
Committee hereunder and under the Agreements.

 

b.   Committee Meetings. The acts of a majority of the members present at any
meeting of the Committee at which a quorum is present, or acts approved in
writing or by electronic transmission by each member of the Committee, shall be
the acts of the Committee for purposes of the Plan.

 

c.Grant of Awards.

 

(i)The Committee shall from time to time in its discretion select the Eligible
Persons who are to be issued Grants and determine the number and type of Grants
to be issued under any Agreement to an Eligible Person. In particular, the
Committee shall (A) determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Grants awarded hereunder (including, but not
limited to the performance goals and periods applicable to the award of Grants,
any restrictive covenant obligations (such as confidentiality, non-competition
and non-solicitation covenants) and clawback or recoupment provisions, as the
Committee may deem advisable); (B) determine the time or times when and the
manner and condition in which each Option and Stock Appreciation Right shall be
exercisable and the duration of the exercise period; and (C) determine or impose
other conditions to the Grant or exercise of Options or Stock Appreciation
Rights under the Plan as it may deem appropriate. The Committee may determine
the extent, if any, to which Options, Stock Appreciation Rights, Phantom Shares,
Shares (whether or not Shares of Restricted Stock), DERs or other equity-based
awards shall be forfeited (whether or not such forfeiture is expressly
contemplated hereunder), and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof. The Committee
shall also cause each Option to be designated as an Incentive Stock Option or a
Non-qualified Stock Option, except that no Incentive Stock Options may be
granted to an Eligible Person who is not an Employee of the Company (or one of
its Subsidiaries, to the extent permitted by Section 422 of the Code). The
Grantee shall take whatever additional actions and execute whatever additional
documents the Committee may in its reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Grantee pursuant to the express provisions of the
Plan and the Agreement. DERs will be paid in cash or other consideration at such
times and in accordance with such rules, as the Committee shall determine in its
discretion. Unless expressly provided hereunder, the Committee, with respect to
any Grant, may exercise its discretion hereunder at the time of the award or
thereafter.

 



-5-

 

 

(ii)Notwithstanding clause (i) of this Section 4(c), any award under the Plan to
an Eligible Person who is a member of the Board shall be made by the full Board.
With respect to such awards, the Board shall have all authority otherwise
provided to the Committee pursuant to the Plan.

 

d.Awards.

 

(i)Agreements. Grants to Eligible Persons shall be evidenced by written
Agreements in such form as the Committee shall from time to time determine. Such
Agreements shall comply with and be subject to the terms and conditions set
forth herein.

 

(ii)Grantee Acknowledgment. All Grants shall be made conditional upon the
Grantee’s acknowledgement, in writing or by on-line or other acceptance of the
Grant, that all decisions and determinations of the Committee shall be final and
binding on the Grantee, his or her beneficiaries and any other person having or
claiming an interest under such Grant.

 

(iii)Number of Shares. Each Grant issued to an Eligible Person shall state the
number of Shares to which it pertains or which otherwise underlie the Grant and
shall provide for the adjustment thereof in accordance with the provisions of
Section 15 hereof.

 

(iv)Grants. Subject to the terms and conditions of the Plan and consistent with
the Company’s intention for the Committee to exercise the greatest permissible
flexibility under Rule 16b-3 under the Exchange Act in awarding Grants, the
Committee shall have the powers described elsewhere in the Plan and the power:

 

(1)to determine from time to time the Grants to be issued to Eligible Persons
under the Plan and to prescribe the terms and provisions (which need not be
identical) of Grants issued under the Plan to such persons;

 

(2)to construe and interpret the Plan and the Grants thereunder and to
establish, amend and revoke the rules, regulations and procedures established
for the administration of the Plan. In this connection, the Committee may
correct any defect or supply any omission, or reconcile any inconsistency in the
Plan, in any Agreement, or in any related agreements, in the manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
All decisions and determinations by the Committee in the exercise of this power
shall be final and binding upon the Participating Companies and the Grantees.
Without limiting the generality of Section 26, no member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Grant hereunder;

 



-6-

 

 

(3)to amend any outstanding Grant, subject to Sections 17 and 18, and to
accelerate or extend the vesting or exercisability of any Grant (in compliance
with Section 409A of the Code, if applicable) and to waive conditions or
restrictions on any Grants, to the extent it shall deem appropriate; and

 

(4)generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.

 

(v)All Grants made under the Plan shall be subject to the Company’s clawback
policy, as in effect from time to time, and any applicable share trading
policies and other policies that may be implemented by the Board or the
Committee from time to time. In furtherance of the foregoing, any Grant is
subject to mandatory repayment by the Grantee to the Company to the extent the
Grantee is or in the future becomes subject to any Company clawback or
recoupment policy that requires the repayment by the Grantee to the Company of
compensation paid by the Company to the Grantee upon circumstances specified in
the policy.

 

5.PARTICIPATION.

 

a.Eligibility. Only Eligible Persons shall be eligible to receive Grants under
the Plan.

 

b.  Limitation of Ownership. No Grants shall be issued under the Plan to any
person who after such Grant would beneficially own more than 9.8% (in value or
number) of the outstanding shares of all classes and series of stock of the
Company, unless the foregoing restriction is expressly and specifically waived
by action of the Board in accordance with the Charter.

 

c.   Stock Ownership. For purposes of Section 5(b) above, in determining stock
ownership a Grantee shall be considered as owning the stock owned, directly or
indirectly, by or for his brothers, sisters, spouses, ancestors and lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries. Stock with respect to
which any person holds an Option shall be considered to be owned by such person.

 

d.  Outstanding Stock. For purposes of Section 5(b) above, “outstanding shares”
shall include all stock actually issued and outstanding immediately after the
issue of the Grant to the Grantee. With respect to the stock ownership of any
Grantee, “outstanding shares” shall include shares authorized for issue under
outstanding Options held by such Grantee, but not options held by any other
person.

 



-7-

 

 

6.SHARE RESERVE AND GRANT LIMITS

 

a.   Subject to adjustments pursuant to Section 6(c) and Section 15, the
aggregate number of shares of Common Stock that may be issued on or after the
2020 Amendment Effective Date with respect to Grants under the Plan shall not
exceed the sum of (i) the number of shares of Common Stock subject to
outstanding Grants under the Plan as of March 27, 2020 (3,149,758 shares) and
(ii) 14,850,242 Shares. All of the authorized Shares may be issued as Options or
any other type of Grants.

 

b.  All Grants under the Plan shall be expressed in shares of Common Stock
(other than DERs, which need not be expressed in shares of Common Stock). The
individual Share limits of this subsection (b) shall apply without regard to
whether the Grants are to be paid in shares of Common Stock or cash and shall
not apply to dividends or DERs which accrue or are paid with respect to Grants.
Subject to adjustments pursuant to Section 15 with respect to clauses (i) and
(ii) below:

 

(i)   the maximum number of Shares with respect to which any Options and Stock
Appreciation Rights may be granted under the Plan in any one calendar year to
any Employee shall not exceed 2,000,000;

 

(ii)   the maximum number of Shares that may underlie Grants of Phantom Shares,
Restricted Stock and other equity-based grants (other than Options and Stock
Appreciation Rights) granted under the Plan in any one calendar year to any
Employee shall not exceed 2,000,000; and

 

(iii)   the maximum grant date value of Shares subject to Grants made to any
non-employee director during any one calendar year, taken together with any cash
fees payable to such non-employee director for services rendered during the
calendar year, shall not exceed $600,000 in total value. For purposes of this
limit, the value of such Grants shall be calculated based on the grant date fair
value of such Grants for financial reporting purposes.

 

c.   Notwithstanding Section 6(a), (i) Shares that have been granted as
Restricted Stock or that have been reserved for distribution in payment for
Options, Stock Appreciation Rights, Phantom Shares, dividends, DERs or other
equity-based grants, which are later forfeited or for any other reason are not
payable in Shares under the Plan, and (ii) Shares as to which an Option or Stock
Appreciation Right is granted under the Plan that remains unexercised at the
expiration, forfeiture or other termination of such Option or Stock Appreciation
Right may be the subject of further Grants. Shares of Common Stock surrendered
in payment of the Exercise Price of an Option, and Shares withheld or
surrendered for payment of taxes shall not be available for re-issuance under
the Plan. If Stock Appreciation Rights are exercised and settled in Common
Stock, the full number of Shares subject to the Stock Appreciation Rights shall
be considered issued under the Plan, without regard to the number of Shares
issued upon settlement of the Stock Appreciation Rights. The preceding
provisions of this Section 6(c) shall apply only for purposes of determining the
aggregate number of shares of Common Stock that may be issued under the Plan
under Section 6(a), but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Grants may be granted to
any Grantee under Section 6(b) of the Plan.

 



-8-

 

 

d.  To the extent that Grants are designated in an Agreement to be paid in cash
or are otherwise paid in cash, and not in shares of Common Stock, such Grants
shall not count against the share limits in Section 6(a). Shares of Common Stock
issued hereunder may consist, in whole or in part, of authorized and unissued
Shares or previously issued Shares under the Plan. For the avoidance of doubt,
if Shares of Common Stock are repurchased by the Company on the open market with
the proceeds of the Exercise Price of Options, such Shares may not again be made
available for issuance under the Plan.

 

7.TERMS AND CONDITIONS OF OPTIONS AND STOCK APPRECIATION RIGHTS.

 

a.   Each Agreement with an Eligible Person shall state the Exercise Price. The
Exercise Price for any Option or Stock Appreciation Right shall not be less than
the Fair Market Value on the date of Grant.

 

b.  Notwithstanding any provision of the Plan, DERs may not be granted with
respect to Options or Stock Appreciation Rights.

 

c.  The term of each Option and Stock Appreciation Right may not exceed ten
years from the date of Grant, subject to Section 8(b) with respect to Incentive
Stock Options.

 

d.  Medium and Time of Payment. Except as may otherwise be provided below, the
Purchase Price for each Option granted to an Eligible Person shall be payable in
full in United States dollars upon the exercise of the Option. In the event the
Company determines that it is required to withhold taxes as a result of the
exercise of an Option or Stock Appreciation Right, as a condition to the
exercise thereof, an Employee may be required to make arrangements satisfactory
to the Company to enable it to satisfy such withholding requirements in
accordance with Section 21. If the applicable Agreement so provides, or the
Committee otherwise so permits, the Purchase Price may be paid in one or a
combination of the following:

 

(i)by a certified or bank cashier’s check;

 

(ii)by the surrender of shares of Common Stock in good form for transfer owned
by the person exercising the Option (or by attestation to such ownership), and
having a Fair Market Value on the date of exercise equal to the Purchase Price,
or in any combination of cash and shares of Common Stock, as long as the sum of
the cash so paid and the Fair Market Value of the shares of Common Stock so
surrendered equals the Purchase Price;

 

(iii)by the withholding of shares of Common Stock for which an Option is
exercisable;

 

(iv)by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale proceeds to pay the Purchase Price, under procedures
acceptable to the Company; or

 



-9-

 

 

(v)by any combination of such methods of payment or any other method acceptable
to the Committee in its discretion.

 

The Committee may prescribe any other method of paying the Exercise Price that
it determines to be consistent with applicable law and the purpose of the Plan.
Except in the case of Options exercised by certified or bank cashier’s check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid adverse accounting consequences. Any fractional
shares of Common Stock shall in the discretion of the Committee be paid in cash.

 

e.Term and Nontransferability of Options and Stock Appreciation Rights.

 

(i)Each Option and Stock Appreciation Right granted under this Section 7 shall
state the time or times which all or part thereof becomes exercisable, subject
to the following restrictions.

 

(ii)No Option or Stock Appreciation Right shall be exercisable except by the
Grantee or a transferee permitted hereunder.

 

(iii)No Option or Stock Appreciation Right shall be assignable or transferable,
except to the extent permitted by Section 19.

 

(iv)No Option or Stock Appreciation Right shall be exercisable until such time
as set forth in the applicable Agreement (but in no event after the expiration
of such Grant).

 

(v)The Committee may not modify, extend or renew any Option or Stock
Appreciation Right granted to any Eligible Person unless such modification,
extension or renewal shall satisfy any and all applicable requirements of Rule
16b-3 under the Exchange Act and Section 409A of the Code, to the extent
applicable, and subject to Sections 17 and 18.

 

f.  Termination of Service. Except as otherwise provided by the Committee, the
Grantee’s Options and Stock Appreciation Rights which are not otherwise
exercisable as of the Grantee’s Termination of Service shall terminate as of
such date. The Committee shall specify in an Agreement such terms as the
Committee deems appropriate, if any, with respect to the exercise of Options and
Stock Appreciation Rights after a Grantee’s Termination of Service; provided
that, no Option or Stock Appreciation Right may be exercised after expiration of
its term. Unless otherwise provided in the applicable Agreement, if there occurs
a Termination of Service for Cause, all of the Grantee’s Options and Stock
Appreciation Rights (whether or not such Options or Stock Appreciation Rights
are otherwise vested) shall be canceled.

 



-10-

 

 



g.   Rights as a Stockholder. A Grantee or a Successor of the Grantee shall have
no rights as a stockholder with respect to any Shares covered by his or her
Grant until, in the case of an Option or Stock Appreciation Right settled in
Shares, the date of the issuance of a stock certificate for such Shares or, if
such Shares are not represented by certificates, the date the book entry for
such Shares is recorded. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to (i) the date such stock
certificate is issued or (ii) if such Shares are not represented by
certificates, the date the book entry for such Shares is recorded, except in
each case as provided in Section 15.

 

h.  Other Provisions. The Agreement authorized under the Plan may contain such
other provisions not inconsistent with the terms of the Plan (including, without
limitation, restrictions upon the exercise of the Option or Stock Appreciation
Right) as the Committee shall deem advisable.

 

8.  SPECIAL RULES FOR INCENTIVE STOCK OPTIONS.

 

a.    In the case of Incentive Stock Options granted hereunder, the aggregate
Fair Market Value (determined as of the date of the Grant thereof) of the Shares
with respect to which Incentive Stock Options become exercisable by any Grantee
for the first time during any calendar year (under the Plan and all other plans
maintained by the Participating Companies, their parent or Subsidiaries) shall
not exceed

$100,000.

 

b.   In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.

 

c.   If Shares acquired upon exercise of an Incentive Stock Option are disposed
of in a disqualifying disposition within the meaning of Section 422 of the Code
by a Grantee prior to the expiration of either two years from the date of grant
of such Option or one year from the transfer of Shares to the Grantee pursuant
to the exercise of such Option, or in any other disqualifying disposition within
the meaning of Section 422 of the Code, such Grantee shall notify the Company in
writing as soon as practicable thereafter of the date and terms of such
disposition.

 

9.   PROVISIONS APPLICABLE TO RESTRICTED STOCK.

 

a.   Vesting Periods. In connection with the grant of Restricted Stock, whether
or not Performance Goals apply thereto, the Committee may establish one or more
vesting periods with respect to the shares of Restricted Stock granted, the
length of which shall be determined in the discretion of the Committee and set
forth in the applicable Agreement. Subject to the provisions of this Section 9,
the applicable Agreement and the other provisions of the Plan, any restrictions
on Restricted Stock shall lapse if the Grantee satisfies all applicable
employment or other service requirements through the end of the applicable
vesting period.

 

b.   Grant of Restricted Stock. Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Restricted Stock to Eligible Persons;
(ii) provide a specified purchase price for the Restricted Stock (whether or not
the payment of a purchase price is required by any state law applicable to the
Company); (iii) determine the restrictions applicable to Restricted Stock, if
any, and (iv) determine or impose other conditions to the grant of Restricted
Stock under the Plan as it may deem appropriate.

 



-11-

 

 

c.Certificates.

 

(i)In the discretion of the Committee, each Grantee of Restricted Stock may be
issued a stock certificate in respect of Shares of Restricted Stock awarded
under the Plan. Any such certificate shall be registered in the name of the
Grantee. In addition to any legend that might otherwise be required by the Board
or the Charter, bylaws or other applicable documents, the certificates, if any,
for Shares of Restricted Stock issued hereunder may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer hereunder or
under the applicable Agreement, or as the Committee may otherwise deem
appropriate, and, without limiting the generality of the foregoing, shall bear a
legend referring to the terms, conditions, and restrictions applicable to such
Grant, substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MFA
FINANCIAL, INC. EQUITY COMPENSATION PLAN, AND AN AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND MFA FINANCIAL, INC. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF MFA FINANCIAL, INC. AT 350 PARK AVENUE,
NEW YORK, NEW YORK 10022.

 

(ii)The Committee may require that any stock certificates representing such
Shares be held in custody by the Company or its designee until the restrictions
hereunder shall have lapsed and that, as a condition of any grant of Restricted
Stock, the Grantee shall have delivered to the Company or its designee a stock
power, endorsed in blank, relating to the stock covered by such Grant. If and
when such restrictions so lapse, any stock certificates shall be delivered by
the Company to the Grantee or his or her designee as provided in Section 9(d).

 

d.   Restrictions and Conditions. Unless otherwise provided by the Committee in
an Agreement, the Shares of Restricted Stock awarded pursuant to the Plan shall
be subject to the following restrictions and conditions:

 

(i)Subject to the provisions of the Plan and the applicable Agreement, during a
period commencing with the date of such Grant and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished). Subject to the provisions of the
applicable Agreement and clause (iii) below, the period of forfeiture with
respect to Shares granted hereunder shall lapse as provided in the applicable
Agreement. Notwithstanding the foregoing, unless otherwise expressly provided by
the Committee, the period of forfeiture with respect to such Shares shall only
lapse as to whole Shares.

 



-12-

 

 

(ii)Except as provided in the foregoing clause (i), below in this clause (ii),
or in Section 15, or as otherwise provided in the applicable Agreement, the
Grantee shall have, in respect of the Shares of Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the Shares.
The Committee shall determine whether dividends with respect to Shares of
Restricted Stock will be paid as and when dividends on Common Stock are declared
or at the time of vesting of the Shares of Restricted Stock; provided that,
dividends with respect to Shares of Restricted Stock that vest based on
performance shall vest and be paid only if and to the extent such Shares of
Restricted Stock vest, as determined by the Committee. Certificates for Shares
(not subject to restrictions hereunder), or, in the event that the Company
issues Shares without certificates, to the extent then required by the Maryland
General Corporation Law, a written statement of the information required by the
Maryland General Corporation Law to be included on stock certificates, shall be
delivered to the Grantee or his or her designee promptly after, and only after,
the period of forfeiture shall lapse without forfeiture in respect of such
Shares of Restricted Stock.

 

(iii)Termination of Service. Unless otherwise provided in the applicable
Agreement, if the Grantee has a Termination of Service for any reason during the
applicable period of forfeiture, then (A) all Restricted Stock still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount equal to
the lesser of (x) the amount paid by the Grantee, if any, for such forfeited
Restricted Stock as contemplated by Section 9(b), and (y) the Fair Market Value
on the date of termination of the forfeited Restricted Stock.

 

10. PROVISIONS APPLICABLE TO PHANTOM SHARES.

 

a.  Grant of Phantom Shares. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Phantom Shares to Eligible Persons and
(ii) determine or impose other conditions to the grant of Phantom Shares under
the Plan as it may deem appropriate.

 

b.  Term. The Committee may provide in an Agreement that any particular Phantom
Share shall expire at the end of a specified term.

 

c.Vesting.

 

(i)Subject to the provisions of the applicable Agreement and Section 10(c)(ii)
and (iii), Phantom Shares shall vest as provided in the applicable Agreement.

 

(ii)Unless otherwise determined by the Committee in an applicable Agreement, in
the event that a Grantee has a Termination of Service, the Grantee’s Phantom
Shares which have not vested prior to or as of such termination shall thereupon,
and with no further action, be forfeited and cease to be outstanding, and except
as provided in Section 10(c)(iii), the Grantee’s vested Phantom Shares shall be
settled as set forth in Section 10(d).

 



-13-

 

 

(iii)Unless otherwise determined by the Committee in an applicable Agreement, if
the Grantee has a Termination of Service for Cause, all of the Grantee’s Phantom
Shares (whether or not such Phantom Shares are otherwise vested) shall
thereupon, and with no further action, be forfeited by the Grantee and cease to
be outstanding, and no payments shall be made with respect to such forfeited
Phantom Shares.

 

d.Settlement of Phantom Shares.

 

(i)Except as otherwise provided by the Committee, each vested and outstanding
Phantom Share shall be settled by the transfer to the Grantee of Shares
representing such Phantom Share Value; provided, however, that, the Committee at
the time of grant (or, in the appropriate case, as determined by the Committee,
thereafter) may provide that a Phantom Share may be settled (A) in cash at the
applicable Phantom Share Value, (B) in cash or by transfer of Shares as elected
by the Grantee in accordance with procedures established by the Committee or (C)
in cash or by transfer of Shares as elected by the Company.

 

(ii)Each Phantom Share shall be settled with a single-sum payment by the
Company; provided, however, that, the Committee may permit the Grantee to elect
in accordance with procedures established by the Committee (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) to receive installment payments over a period not to exceed 10
years. If the Grantee’s Phantom Shares are paid out in installment payments,
such installment payments shall be treated as a series of separate payments for
purposes of Section 409A of the Code.

 

(iii)(1) Each Phantom Share shall be settled on the date specified in the
applicable Agreement (such date, the “Settlement Date”); provided, however,
that, subject to the requirements of Section 409A of the Code, to the extent
permitted by the Committee, a Grantee may elect, in accordance with procedures
to be adopted by the Committee, that such Settlement Date will be deferred as
elected by the Grantee to a time permitted by the Committee. Notwithstanding the
prior sentence, all initial elections to defer the Settlement Date shall be made
in accordance with the requirements of Section 409A of the Code. In addition,
unless otherwise determined by the Committee, any subsequent elections under
this Section 10(d)(iii)(1) must, except as may otherwise be permitted under the
rules applicable under Section 409A of the Code, (A) not be effective for at
least one year after they are made, or, in the case of payments to commence at a
specific time, be made at least one year before the first scheduled payment and
(B) defer the commencement of distributions (and each affected distribution) for
at least five years.

 



-14-

 

 

(2)Notwithstanding the foregoing, unless the Agreement provides otherwise, in
the event of the death of the Grantee, the Settlement Date, if not earlier
pursuant to this Section 10(d)(iii), is the date of the Grantee’s death as
described in Section (e)(i) below.

 

(iv)Notwithstanding any other provision of the Plan, to the extent consistent
with Section 409A of the Code, a Grantee may receive any amounts to be paid in
installments as provided in Section 10(d)(ii) or deferred by the Grantee as
provided in Section 10(d)(iii) upon the occurrence of an “Unforeseeable
Emergency.” For these purposes, an “Unforeseeable Emergency,” as determined by
the Committee in its discretion, is a severe financial hardship to the Grantee
resulting from a sudden and unexpected illness or accident of the Grantee, the
Grantee’s spouse, or the Grantee’s “dependent,” as defined in Section 152 of the
Code (without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Grantee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Grantee. The circumstances that will constitute an Unforeseeable Emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent that such hardship is or may be relieved:

 

(1)through reimbursement or compensation by insurance or otherwise;

 

(2)by liquidation of the Grantee’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship; or

 

(3)by future cessation of the making of additional deferrals under Section
10(d)(ii) and (iii).

 

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency, as determined by
the Committee, shall be permitted to the extent reasonably needed to satisfy the
emergency need.

 

e.Other Phantom Share Provisions.

 

(i)In the event of a Grantee’s death, unless an Agreement provides otherwise,
any vested Phantom Shares held by the Grantee shall be settled and the Phantom
Share Value in respect of such Phantom Shares paid, and any payments deferred
pursuant to an election under Section 10(d)(iii) shall be accelerated and paid,
as soon as practicable (but no later than 60 days) after the date of death to
such Grantee’s estate.

 

(ii)The Committee may establish a program (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate) under which distributions with respect to Phantom Shares may
be deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 10. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.

 



-15-

 

 

(iii)Notwithstanding any other provision of this Section 10, unless the
Committee determines otherwise, any fractional Phantom Share will be paid out in
cash at the Phantom Share Value at the same time and consistent with the same
payment schedule as the Phantom Shares to which it relates.

 

(iv)No Phantom Share shall give any Grantee any rights with respect to Shares or
any ownership interest in the Company. For the avoidance of doubt, DERs may, but
need not, be granted in respect of Phantom Shares. Except as may be provided in
accordance with Section 11, no provision of the Plan shall be interpreted to
confer upon any Grantee of a Phantom Share any voting, dividend or derivative or
other similar rights with respect to any Phantom Share. DERs granted with
respect to Phantom Shares that vest based on performance shall vest and be paid
only if and to the extent the underlying Phantom Shares vest and are paid, as
determined by the Committee.

 

11.PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

 

a.   Grant of DERs. Subject to the other terms of the Plan, the Committee shall,
in its discretion as reflected by the terms of the Agreements, authorize the
granting of DERs to Eligible Persons based on the dividends declared on Common
Stock, to be credited as of the dividend payment dates, during the period
between the date a Grant is issued, and the date such Grant vests or expires, as
determined by the Committee. DERs may be granted on Phantom Shares and other
equity based awards other than Options and Stock Appreciation Rights. DERs may
be converted to cash, additional Shares or Phantom Shares by such formula and at
such time and subject to such limitation as may be determined by the Committee.
If a DER is granted in respect of a Grant hereunder, then, unless otherwise
stated in the Agreement, or, in the appropriate case, as determined by the
Committee, in no event shall the DER be in effect for a period beyond the time
during which the applicable related portion of the underlying Grant has been
settled, or has expired, been forfeited or otherwise lapsed, as applicable. For
the avoidance of doubt, DERs may not be granted with respect to Options or Stock
Appreciation Rights.

 

b.Certain Terms.

 

(i)The term of a DER shall be set by the Committee in its discretion.

 

(ii)Payment of the amount determined in accordance with Section 11(a) shall be
in cash, in Common Stock or a combination of both, as determined by the
Committee.

 

(iii)The Committee shall determine whether DERs will be paid as and when
dividends are declared, at the time of payment of any underlying Grant or
deferred as described below in Section 11(c); provided that, DERs granted with
respect to Grants that vest based on performance shall vest and be paid only if
and to the extent the underlying Grant vests and is paid, as determined by the
Committee.

 



-16-

 

 

c.Deferral.    

(i)The Committee may (taking into account, without limitation, the possible
application of Section 409A of the Code, as the Committee may deem appropriate)
establish a program under which Grantees (i) will have Phantom Shares credited,
subject to the terms of Sections 10(d) and 10(e) as though directly applicable
with respect thereto, upon the granting of DERs, or (ii) will have payments with
respect to DERs deferred.

 

(ii)The Committee may establish a program under which distributions with respect
to DERs may be deferred. Such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts, and, if
permitted by the Committee, provisions under which Grantees may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.

 

12.OTHER EQUITY-BASED AWARDS. The Board shall have the right to issue other
Grants based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of Shares based upon
certain conditions, and the grant of securities convertible into Common Stock.

 

13.PERFORMANCE-BASED GRANTS. The provisions of this Section 13 shall apply to
any Grants designated as “Performance-Based Grants” by the Committee. The grant,
exercise and/or settlement of a Performance-Based Grant shall be based upon the
achievement of performance goals as described in this Section 13.

 

a.   Performance Goals. The performance goals (“Performance Goals”) for
Performance-Based Grants shall be established by the Committee and shall consist
of one or more business criteria and a targeted level or levels of performance
with respect to each such criteria, as specified by the Committee. The Committee
may determine that Performance-Based Grants shall be granted, exercised, and/or
settled upon achievement of any one Performance Goal or that two or more
Performance Goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance-Based Grants. In establishing the Performance
Goals, the Committee may use the performance criteria set forth in Exhibit A
hereto, which is hereby incorporated herein by reference as though set forth in
full, or such other criteria as determined by the Committee. To the extent
applicable and unless the Committee determines otherwise, the determination of
the achievement of Performance Goals shall be based on the relevant financial
measure, computed in accordance with U.S. generally accepted accounting
principles (“GAAP”), and in a manner consistent with the methods used by the
Company in the preparation of its periodic reports to stockholders.

 

b.    Committee Determinations; Settlement of Performance-Based Grants. The
Committee shall determine the extent to which Performance Goals are achieved,
and determine the amount, if any, payable pursuant to each Performance-Based
Grant. The Committee, in its sole discretion, may make adjustments to the
Performance Goals applicable to Performance-Based Grants, the amounts payable in
respect of the applicable Performance Goals, and performance results (including
adjustments of performance results to take into account transactions or other
events occurring during the applicable performance period or changes in
accounting principles or applicable law), to the extent consistent with the
terms of the applicable Grant. The Committee shall determine the circumstances
in which Performance-Based Grants shall be paid or forfeited in the event of
termination of employment by the Grantee prior to the end of a performance
period or settlement of Performance-Based Grants.

 



-17-

 

 

14.TERM OF PLAN. Grants may be granted pursuant to the Plan until the tenth
anniversary of the 2020 Amendment Effective Date.

 

15.RECAPITALIZATION AND CHANGES OF CONTROL.

 

a.  Subject to any required action by stockholders if (i) the Company shall at
any time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or a transaction similar thereto, (ii) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, spin-off, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Grants, then:

 

(1)the maximum aggregate number and kind of Shares available for issuance under
the Plan, the maximum number and kind of Shares which shall be made subject to
Options or any other types of Grants under the Plan, the maximum number and kind
of Shares with respect to which a Grantee may receive Grants in any year as set
forth in Section 6(b), the number and kind of Shares covered by outstanding
Grants, and the number and kind of Shares to be issued or issuable under the
Plan shall be appropriately adjusted by the Committee in its discretion;
provided that, unless the Committee determines otherwise, any fractional Shares
resulting from such adjustment shall be eliminated.

 

(2)the Committee shall take any such action as it determines in its discretion
shall be necessary to maintain each Grantee’s rights hereunder (including under
the applicable Agreements) so that they are, in their respective Grants,
substantially proportionate to the rights existing in such Grants, prior to such
event, including, without limitation, adjustments in (A) the Exercise Price,
Purchase Price and Phantom Share Value, and (B) Performance Goals. In the
discretion of the Committee, the foregoing clause (B) may also be applied in the
case of any event relating to a Subsidiary if the event would have been covered
under this Section 15(a) had the event related to the Company.

 

b.  Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock
pursuant to this Section 15 shall be subject to the restrictions and
requirements imposed by Section 9, including depositing the certificates
therefor, if any, with the Company together with a stock power and bearing a
legend as provided in Section 9(c)(i).

 

c.   If the Company shall be consolidated or merged with another corporation or
other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 9(d) may be required to deposit with
the successor corporation the certificates, if any, for the stock or securities
or the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with Section 9(c)(ii), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 9(d), and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 9(c)(i).

 



-18-

 

 

d.  The judgment of the Committee with respect to any matter referred to in this
Section 15 shall be conclusive and binding upon each Grantee without the need
for any amendment to the Plan.

 

e.  Subject to any required action by stockholders, if the Company is the
surviving corporation in any merger or consolidation, the rights under any
outstanding Grant shall pertain and apply to the securities to which a holder of
the number of Shares subject to the Grant would have been entitled.

 

f.  To the extent that the foregoing adjustments relate to securities of the
Company, such adjustments shall be made by the Committee, whose determination
shall be conclusive and binding on all persons.

 

g.   Except as expressly provided in this Section 15, a Grantee shall have no
rights by reason of subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to a Grant or the Exercise Price of Shares subject to an Option
or Stock Appreciation Right.

 

h.  Grants made pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.

 

i.Upon the occurrence of a Change of Control:

 

(i)If the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation), unless the Committee determines otherwise,
all outstanding Grants that are not exercised or paid at the time of the Change
of Control shall be assumed by, or replaced with Grants that have comparable
terms by, the surviving corporation (or a parent of the surviving corporation).
After a Change of Control, references to the “Company” as they relate to
employment matters shall include the successor employer.

 

(ii)Unless the Agreement or a written employment agreement between the Grantee
and the Company or a Subsidiary provides otherwise, if a Grantee’s employment or
service is terminated by the Company without Cause upon or within 12 months
following the Change of Control, the Grantee’s outstanding Grants shall become
fully vested as of the date of such termination; provided that if the vesting of
any such Grants is based, in whole or in part, on performance, the applicable
Agreement shall specify how the portion of the Grant that becomes vested
pursuant to this Section 15(i) shall be calculated.

 



-19-

 

 

(iii)If and to the extent that outstanding Grants are not assumed by, or
replaced with Grants that have comparable terms by, the surviving corporation
(or a parent or subsidiary of the surviving corporation), the Committee may take
any of the following actions with respect to any or all outstanding Grants,
without the consent of any Grantee: (1) the Committee may determine that
outstanding Options and Stock Appreciation Rights shall automatically accelerate
and become fully exercisable and the restrictions and conditions on outstanding
Restricted Stock, Phantom Shares, DERs, dividends and other grants under Section
12 shall immediately lapse; (2) the Committee may determine that Grantees shall
receive a payment in settlement of outstanding Phantom Shares, DERs, dividends,
and other Grants under Section 12 in such amount and form as may be determined
by the Committee; (3) the Committee may require that Grantees surrender their
outstanding Options and Stock Appreciation Rights in exchange for a payment by
the Company, in cash, Common Stock or common stock of the surviving corporation
(or a parent of the surviving corporation) as determined by the Committee, in an
amount equal to the amount, if any, by which the then Fair Market Value of the
shares of Common Stock subject to the Grantee’s unexercised Options and Stock
Appreciation Rights exceeds the applicable Exercise Price, and (4) after giving
Grantees an opportunity to exercise all of their outstanding Options and Stock
Appreciation Rights, the Committee may terminate any or all unexercised Options
and Stock Appreciation Rights at such time as the Committee deems appropriate.
Such surrender, termination or payment shall take place as of the date of the
Change of Control or such other date as the Committee may specify. Without
limiting the foregoing, if the per share Fair Market Value of the Common Stock
does not exceed the applicable Exercise Price, the Company shall not be required
to make any payment to the Grantee upon surrender of the Option or Stock
Appreciation Right.

 

j.“Change of Control” shall mean the occurrence of any one of the following
events:

 

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any of its affiliates or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its affiliates and, with respect
to any particular Eligible Employee, other than such Eligible Employee) together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Exchange Act) of such person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of either (A)
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Board (“voting securities”) or (B) the
then outstanding Shares (in either such case other than as a result of an
acquisition of securities directly from the Company); or

 



-20-

 

 



(ii)persons who, as of the 2020 Amendment Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
member of the Board subsequent to the 2020 Amendment Effective Date whose
election or nomination for election was approved and/or ratified by a vote of at
least a majority of the Incumbent Directors shall, for purposes of the Plan, be
considered an Incumbent Director; or

 

(iii)the consummation of (A) any consolidation or merger of the Company or any
Subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the voting securities of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) any plan for the
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of this
subsection (j).

 

16.SECURITIES LAW REQUIREMENTS.

 

a.  Legality of Issuance. The issuance of any Shares pursuant to Grants under
the Plan and the issuance of any Grant shall be contingent upon the following:

 

(i)the obligation of the Company to sell or issue Shares with respect to Grants
issued under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee;

 

(ii)the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to Grants; and

 



-21- 

 

 

(iii)each Grant under the Plan (or issuance of Shares in respect thereof), is
subject to the requirement that, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the Grants
or issuance of Shares, no payment or Grant shall be made, or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions in a manner
acceptable to the Committee.

 

b.  Restrictions on Transfer. The certificates, if any, for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement, or as the
Committee may otherwise deem appropriate. Regardless of whether the offering and
sale of Shares under the Plan has been registered under the Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions on the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Shares under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Grantee shall be required to represent that such Shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Company and its counsel. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 16 shall be
conclusive and binding on all persons. Without limiting the generality of
Section 9, stock certificates representing Shares acquired under the Plan
pursuant to an unregistered transaction shall bear a restrictive legend,
substantially in the following form, and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:

 

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

 

c.      Registration or Qualification of Securities. The Company may, but shall
not be obligated to, register or qualify the issuance of Grants and/or the sale
of Shares under the Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Shares under the Plan to comply with any law.

 

d.      Exchange of Certificates. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares sold under
the Plan is no longer required, the holder of such certificate shall (to the
extent that the Company continues to issue certificated shares) be entitled to
exchange such certificate for a certificate representing the same number of
Shares but lacking such legend.

 



-22- 

 

 

e.    Certain Loans. Notwithstanding any other provision of the Plan, the
Company shall not be required to take or permit any action under the Plan or any
Agreement which, in the good-faith determination of the Company, would result in
a material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

 

17.      AMENDMENT OF THE PLAN. The Board may from time to time suspend or
discontinue the Plan or revise or amend it in any respect whatsoever, except
that no amendment may materially impair the rights or obligations of a Grantee
with respect to Grants previously made unless such amendment is in connection
with compliance with applicable laws or the Grantee consents to such amendment.
Notwithstanding the foregoing, the Board may not make any amendment in the Plan
that would, if such amendment were not approved by the holders of the Common
Stock, cause the Plan to fail to comply with any requirement of applicable law
or regulation, or of any applicable exchange or similar rule, unless and until
the approval of the holders of such Common Stock is obtained. The Board may also
amend any Grant at any time, provided that no such amendment shall materially
impair any rights or obligations of a Grantee, unless the Grantee consents to
such amendment or such amendment is required to comply with applicable law.

 

18.       NO REPRICING. Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, Common Stock, other securities or
property), stock split, extraordinary cash dividend, recapitalization, change of
control, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities, or similar
transactions), the Company may not, without obtaining stockholder approval, (a)
amend the terms of outstanding Options or Stock Appreciation Rights to reduce
the Exercise Price of such outstanding Options or Stock Appreciation Rights, (b)
cancel outstanding Options or Stock Appreciation Rights in exchange for Options
or Stock Appreciation Rights with an Exercise Price that is less than the
Exercise Price of the original Options or Stock Appreciation Rights or (c)
cancel outstanding Options or Stock Appreciation Rights with an Exercise Price
above the current stock price in exchange for cash or other securities.

 

19.       TRANSFER OF GRANTS. Grants are not transferable by a Grantee except to
the Successors of the Grantee in the event of the Grantee’s death (to the extent
any such Grant, by its terms, survives the Grantee’s death), and, if
exercisable, shall be exercisable during the lifetime of a Grantee only by such
Grantee or his or her guardian or legal representative. Notwithstanding the
foregoing, if and only to the extent permitted by the Committee, Grants may be
transferred during the lifetime of a Grantee to one or more of the following
transferees (each transferee a “Permitted Assignee”) on such terms as then may
be permitted by the Committee: (a) the Grantee’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (b) to a trust for the benefit of one or more
of the Grantee or the persons referred to in clause (a), (c) to a partnership,
limited liability company or corporation in which the Grantee or the persons
referred to in clause (a) are the only partners, members or stockholders, or (d)
for charitable donations to a charitable organization; provided that, such
Permitted Assignee shall be bound by and subject to all the terms and conditions
of the Plan and the Award and shall execute an agreement satisfactory to the
Company evidencing such obligations; provided further that, that any such
transfer shall not be permitted unless it (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Section 422(b) of the Code, and (iii) complies
with applicable law, including securities law.

 



-23- 

 

 

20.      APPLICATION OF FUNDS. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of an Option, the sale of
Restricted Stock or in connection with other Grants under the Plan will be used
for general corporate purposes.

 

21.       TAX WITHHOLDING. Each Grantee shall, no later than the date as of
which the value of any Grant first becomes includable in the gross income of the
Grantee for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income. The Committee may determine that the Company’s tax withholding
obligation with respect to Grants paid in shares of Common Stock shall be
satisfied by having shares of Common Stock withheld at the time such Grants
become taxable. In addition, the Committee, in its discretion, may allow a
Grantee to elect to have the Grantee’s tax withholding obligation satisfied, in
whole or in part, by (a) authorizing the Company to withhold Shares, (b)
transferring to the Company Shares owned by the Grantee, or (c) in the case of a
Grantee who is an Employee of the Company at the time such withholding is
effected, by withholding from the Grantee’s cash compensation. Notwithstanding
anything contained in the Plan to the contrary, the Grantee’s satisfaction of
any tax-withholding requirements imposed by the Committee shall be a condition
precedent to the Company’s obligation as may otherwise be provided hereunder to
provide Shares to the Grantee, and the failure of the Grantee to satisfy such
requirements with respect to a Grant shall cause such Grant to be forfeited.

 

22.       NOTICES. All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Participating Company. Such addresses may be changed at any time
by written notice to the other party given in accordance with this Section 22.

 

23.       RIGHTS TO EMPLOYMENT OR OTHER SERVICE. Nothing in the Plan or in any
Grant issued pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Participating Company (if
applicable) or interfere in any way with the right of the Participating Company
to terminate the individual’s employment or other service at any time.

 

24.       NO ASSIGNMENT. A Grantee’s rights with respect to any Grant shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.

 



-24- 

 

 

25.          CLAIMSPROCEDURES.

 

(i)The Grantee or authorized representative, may file a claim for payments with
respect to Grants under the Plan by written communication to the Committee or
its designee. A claim is not considered filed until such communication is
actually received. Within 90 days (or, if special circumstances require an
extension of time for processing, 180 days, in which case notice of such special
circumstances should be provided within the initial 90-day period) after the
filing of the claim, the Committee will either:

 

(1)approve the claim and take appropriate steps for satisfaction of the claim;
or

 

(2)if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him or her a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Committee, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 25 as the provision setting forth the claims procedure
under the Plan.

 

(ii)The claimant may request a review of any denial of his or her claim by
written application to the Committee within 60 days after receipt of the notice
of denial of such claim. Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.

 

    26.          EXCULPATION AND INDEMNIFICATION. To the maximum extent
permitted by law, the Company shall indemnify and hold harmless the members of
the Board and the members of the Committee from and against any and all
liabilities, costs and expenses incurred by such persons as a result of any act
or omission to act in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, bad faith, willful
misconduct or criminal acts of such persons.

 

27.     COMPLIANCEWITH SECTION 409A OF THE CODE.

 

(i)Any Agreement issued under the Plan that is subject to Section 409A of the
Code shall include such additional terms and conditions as may be required to
satisfy the requirements of Section 409A of the Code.

 



-25- 

 

 

(ii)With respect to any Grant issued under the Plan that is subject to Section
409A of the Code, and with respect to which a payment or distribution is to be
made upon a Termination of Service, if the Grantee is determined by the Company
to be a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of
the Code and any of the Company’s stock is publicly traded on an established
securities market or otherwise, such payment or distribution may not be made
before the date which is six months after the date of Termination of Service (to
the extent required under Section 409A of the Code). Any payments or
distributions delayed in accordance with the prior sentence shall be paid to the
Grantee on the first day of the seventh month following the Grantee’s
Termination of Service, or if earlier, within 30 days following the Grantee’s
death which occurs during such six-month period.

 

(iii)Notwithstanding any other provision of the Plan, the Plan and the Grants
are intended to comply with the requirements of Section 409A of the Code.
Accordingly, all provisions herein and with respect to any Grants shall be
construed and interpreted to be consistent with the requirements of Section 409A
of the Code to the maximum extent possible, and any payments constituting
nonqualified deferred compensation subject to Section 409A of the Code shall
only be made in a manner and upon an event permitted by Section 409A of the
Code; provided, however, that in no event shall the Company be obligated to
reimburse a Grantee for any additional tax (or related penalties and interest)
incurred by reason of application of Section 409A of the Code. The Company makes
no representations that Grants are exempt from or comply with Section 409A of
the Code and makes no undertakings to ensure or preclude that Section 409A of
the Code will apply to any Grants.

 

(iv)Notwithstanding any other provision of the Plan or an Agreement, in the
event that any Grant that constitutes nonqualified deferred compensation subject
to Section 409A of the Code is to be paid or otherwise settled upon a Change of
Control, such Grant shall not be paid or settled upon the Change of Control
unless the applicable Change of Control constitutes a “change in control event”
for purposes of Section 409A of the Code.

 



-26- 

 

 

28.                       NO FUND CREATED. Any and all payments hereunder to any
Grantee under the Plan shall be made from the general funds of the Company (or,
if applicable, a Participating Company), no special or separate fund shall be
established or other segregation of assets made to assure such payments, and the
Phantom Shares (including for purposes of this Section 28 any accounts
established to facilitate the implementation of Section 10(d)(iii)) and any
other similar devices issued hereunder to account for Plan obligations do not
constitute Common Stock and shall not be treated as (or as giving rise to)
property or as a trust fund of any kind; provided, however, that the Company (or
a Participating Company) may establish a mere bookkeeping reserve to meet its
obligations hereunder or a trust or other funding vehicle that would not cause
the Plan to be deemed to be funded for tax purposes or for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended. The
obligations of the Company (or, if applicable, a Participating Company) under
the Plan are unsecured and constitute a mere promise by the Company (or, if
applicable, a Participating Company) to make payments in the future and, to the
extent that any person acquires a right to receive payments under the Plan from
the Company (or, if applicable, a Participating Company), such right shall be no
greater than the right of a general unsecured creditor of the Company (or, if
applicable, a Participating Company). Without limiting the foregoing, Phantom
Shares and any other similar devices issued hereunder to account for Plan
obligations are solely a device for the measurement and determination of the
amounts to be paid to a Grantee under the Plan, and each Grantee’s right in the
Phantom Shares and any such other devices is limited to the right to receive
payment, if any, as may herein be provided.

 

29.                       NO FIDUCIARY RELATIONSHIP. Nothing contained in the
Plan (including without limitation Section 10(e)(ii)), and no action taken
pursuant to the provisions of the Plan, shall create or shall be construed to
create a trust of any kind, or a fiduciary relationship between the Company, the
Participating Companies, or their directors or officers or the Committee, on the
one hand, and the Grantee, the Company, the Participating Companies or any other
person or entity, on the other.

 

30.                       CAPTIONS. The use of captions in the Plan is for
convenience. The captions are not intended to provide substantive rights.

 

31.                       GOVERNING LAW. The Plan shall be governed by the laws
of Maryland, without reference to principles of conflict of laws.

 

32.                       EXECUTION. The Company has caused this amended and
restated Plan to be executed in the name and on behalf of the Company by an
officer of the Company thereunto duly authorized as of this 10th day of June,
2020.

 

  MFA FINANCIAL, INC.,   a Maryland corporation       By: /s/ Harold E. Schwartz
    Name: Harold E. Schwartz     Title: Secretary

 



-27- 

 

 

EXHIBIT A

PERFORMANCE CRITERIA

 

Performance-Based Grants may be granted, exercised and/or settled based upon the
attainment of objective Performance Goals that are established by the Committee
and relate to one or more Performance Criteria, in each case on a specified date
or over any period, up to 10 years, as determined by the Committee. Performance
Criteria may be based on the achievement of specified levels of performance or
achievement relative to the performance of one or more other corporations or
indices.

 

“Performance Criteria” means the following business criteria (or any combination
thereof) or any other criteria determined by the Committee with respect to one
or more of the Company, any Participating Company or any division or operating
unit thereof:

 

i.)          pre-tax income,

 

ii.)         after-tax income,

 

iii.)         net income (meaning net income as reflected in the Company’s
financial reports for the applicable period, on an aggregate, diluted and/or per
share basis),

 

iv.)       operating income,

 

v.)        cash flow,

 

vi.)       earnings per share,

 

vii.)       return on equity or return on average equity,

 

viii.)      return on invested capital or assets,

 

ix.)        cash and/or funds available for distribution,

 

x.)         appreciation in the fair market value of the Common Stock,

 

xi.)        return on investment,

 

xii.)       total stockholder return,

 

xiii.)      net earnings growth,

 

xiv.)      stock appreciation (meaning an increase in the price or value of the
Common Stock after the date of grant of an award and during the applicable
period),

 

xv.)       related return ratios,

 

xvi.)      increase in revenues,

 



-28- 

 

 

xvii.)     the Company’s published ranking against its peer group of real estate
investment trusts based on total stockholder return,

 

xviii.)    net earnings,

 

xix.)      changes (or the absence of changes) in the per share or aggregate
market price of the Company’s Common Stock,

 

xx.)        number of securities sold,

 

xxi.)       earnings before any one or more of the following items: interest,
taxes, depreciation or amortization for the applicable period, as reflected in
the Company’s financial reports for the applicable period, and

 

xxii.)      total revenue growth (meaning the increase in total revenues after
the date of grant of an award and during the applicable period, as reflected in
the Company’s financial reports for the applicable period).

 



-29- 

 